Citation Nr: 1423053	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  14-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for injury to teeth #23, #24, and #25 for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel




INTRODUCTION

The Veteran had active military service from October 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for injury to teeth #23 and #24 for dental treatment purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Veteran submitted a VA Form 9 on the above stated issue.  On the VA Form 9, the Veteran checked that she wanted a Board hearing by live videoconference.  The evidence of record does not reflect that the Veteran withdrew this request or that she has been scheduled for a hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing at the Waco, Texas RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or her representative.

2.  After the hearing is conducted, or if the appellant withdraws her hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



